CLEMENS, Senior Judge.
A jury found defendant Willie N. Conner guilty of stealing a motor vehicle. The trial court sentenced him as a prior offender to ten years in prison. He appeals; we affirm.
The evidence: Defendant and two others were arrested when found loading the victim’s MoPed motorcycle into the back seat of their car. Defendant offered no evidence.
Section 570.030, subd. 3(3)(a) RSMo. declares stealing is a felony “if the property appropriated consists of a motor vehicle...”
Defendant first contends the state failed to show the stolen “MoPed” was “a motor vehicle”. Not so. The state’s witnesses repeatedly referred to the stolen vehicle as a motorcycle, and once spoke of it as “a 1981 MoPed”, “a small recreational vehicle”.
We hold the evidence showed theft of a motor vehicle.
Second, defendant contends the court erred in refusing his circumstantial evidence instruction. Not so. Giving such an instruction is not required when as here there is direct evidence of defendant’s guilt. State v. Urhahn, 621 S.W.2d 928 [8, 9] (Mo.App.1981).
Affirmed.
SNYDER, P.J., and GAERTNER, J., concur.